DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed April 6, 2021 is acknowledged.  Claims 28, 29, 32-34, 36, 37, 40-47, and 49-51 are pending in the application.  Claims 1-27, 30, 31, 35, 38, 39, and 48 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
It is noted that the meaning of the following terms and phrases presented in the clams are determined by the definitions and descriptions provided in the instant specification:  “17-(4-ethyl-1,5-dimethyl-hexyl)-10,13-dimethyl- 2,3,4,7,8,9,10,11,12,13,14,15,16,17-tetradecahydro-1H-cyclopenta[a]phenanthren-3-ol” is also known as sitosterol (P4, L9-14);  “3S,8S,9S,10R,13R,14S,17R)-17-((1R,4R)-4-ethyl-1,5-dimethyl-hexyl)- 10,13-dimethyl-2,3,4,7,8,9,10,11,12,13,14,15,16,17-tetradecahydro-1H- cyclopenta[a]phenanthren-3-ol” is also known as β-sitosterol (P4, L15-20); “alcohol sensation” or “alcohol impression” is interpreted as the alcoholic mouthfeel (P8, L1-3); “olfactory effective amount” is interpreted as the amount of sitosterol or an isomer thereof used in an alcoholic consumable, wherein sitosterol or an isomer thereof complements the alcohol sensation produced by ethanol, intensifies alcohol impression and therefore provides enhancement of alcohol sensation,  the amount of sitosterol or an isomer thereof used in an alcohol-free beverage, wherein sitosterol or an isomer thereof provides an alcohol impression to the alcohol-free beverage, or the amount of sitosterol or an isomer thereof used in a carbonated 
Claims 28, 29, 32-34, 36, 37, 40-43, 46, 47, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Odawara et al. JP 2013153741 (hereinafter "Odawara") (refer to the corresponding machine translation).
Regarding claims 28, 29, 32-34, 36, 37, and 40-43, Odawara discloses a method of improving the flavor of drinks, including alcoholic beverages (claims 28, 36, and 42) such as beer, wine, and sake (claim 34), by adding a flavoring agent containing β-sitosterol (claims 29, 37, 43), which is separated from the cell tissue of a liliaceae vegetable, to the drink.  In one example, the flavoring agent comprised 0.039% of free sterols, and 0.05 g of the flavoring agent (0.0000195 g of sterols) was added to 100 mL of water (.195 ppm = 195 ppb of sterols, claims 28, 32, 33, 36, 40, 41, and 42) (Abstract; and paragraphs [0001], [0005], [0009], [0014], [0015], [0018], [0019], [0028], [0031], [0033], and [0034]).  
With respect to claims 46, 47, and 49-51, Odawara discloses a method of improving the flavor of drinks, including alcoholic beverages such as beer (claim 49), wine, and sake, by adding a flavoring agent containing β-sitosterol (claims 47 and 51), which is separated from the cell tissue of a liliaceae vegetable, to the drink (Abstract; and paragraphs [0001], [0005], [0009], [0014], [0015], [0018], [0019], and [0028]).  Odawara does not expressly disclose adding from about 0.1 ppt to about 1 ppb of β-sitosterol to the drink, it is well understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Odawara discloses the flavor corresponds to the amount of the added flavor component and imparting a rich flavor to drinks which is retained during cooking, storage, transportation, etc by adding the flavor component thereto to provide the drink with a rich flavor commensurate with the amount of food (paragraphs [0007] and [0016]).  Given that flavor is a matter of choice and the level of richness imparted can be adjusted based upon the quantity of flavor component added to the beverage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of β-sitosterol added to the beverage product of Odawara through routine experimentation to obtain a beverage with desirable flavor. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

Claims 28, 29, 32-34, 36, 37, 40-47, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. JP 2003219832 (hereinafter "Yamamoto") (refer to the corresponding machine translation) in view of Lindeman et al. WO 9915547 (hereinafter "Lindeman").
With respect to claims 28, 29, 32-34, 36, 37, 40-47, and 49-51, Yamamoto discloses adding probably 1 ppb to 100 ppm of sterols, such as sitosterol, to beverages to improve the taste thereof (P1, L10-12; P1, L28-P2, L59; and P3, L110-P4, L139).  
The range of about 1 ppb to 100 ppm overlaps the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, Yamamoto does not expressly disclose the beverage is an alcoholic consumable, alcohol-free beverage, or a carbonated beverage.
Lindeman discloses adding plant sterols, such as sitosterol and β-sitosterol, to various beverages, such as soft drinks (carbonated, non-carbonated, non-alcoholic, fruit-based beverages) or alcoholic beverages (fermented or distilled ethanol such as strong alcoholic, weak alcoholic, low-alcohol carbonated, and non-alcoholic beverages) (P9, L0-11 and 24-28; P18, L24-29; P21, L26-P22, L10). 
As Yamamoto is not limited to any specific types of beverages and alcoholic consumables, alcohol-free beverages, and carbonated beverages comprising sitosterol were well known in the art before the effective filing date of the claimed invention as evidenced by Lindeman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any beverage, including alcoholic consumables, alcohol-free beverages, or a carbonated beverages, in the method of Yamamoto.  Said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  The .

Terminal Disclaimer
The Terminal Disclaimer filed April 6, 2021 is accepted.  The provisional nonstatutory double patenting rejection of copending application 16152960 in the previous Office Action is withdrawn (P12).

Response to Arguments
Applicant’s arguments filed April 6, 2021 have been fully considered.
Due to the amendments to the claims, the 35 USC 112 rejection as well as the 35 USC 103 rejection of claims 28, 29, 32, 36, 37, 40, 42, and 43 over Doby in the previous Office Action has been withdrawn (P8).  Applicant’s arguments with respect to Doby have been considered but are moot as the reference is no longer being used in the current rejection (P8-P9).
Applicant’s arguments with respect to Odawara as well as Yamamoto in view of Lindeman 
Applicant respectfully points out that Odawara does not teach or suggest that the "free sterols" constitutes one sterol. In fact, Odawara specifies that nine types of free sterols were defined as free sterols. In addition, Applicant respectfully asserts that nowhere in the cited example does Odawara teach that the free sterol therein includes β-sitosterol. Indeed, there is no factual basis to support a conclusion that Odawara teaches the use of about 0.1 ppb to about 250 ppb or 0.1 ppt to about 1 ppb by weight of   an  isolated   17-(4-ethyl-l,5-dimethyl-hexyl)-10,13-dimethyl- 2,3,4,7,8,9,10,11,12,13,14,15,16,17-tetradecahydro-1H- cyclopenta[a]phenanthren-3-ol or an isolated isomer thereof in a method or composition as presently claimed.  Moreover, while it is the Examiner's contention that it would have been obvious to a person having ordinary skill in the art to have optimized the amount of β-sitosterol added to a beverage product of Odawara to obtain a beverage with a desirable flavor, Applicant respectfully asserts that Odawara does not recognize the beneficial effects of optimizing the amount of β-sitosterol to enhance alcohol sensation or carbonation  effect  as  claimed. Odawara clearly teaches that the sterols therein enhance flavor retention and release by adsorbing flavor components such as umami, richness, and fragrance components in foods and drinks. Nowhere does the Examiner identify any teachings that establish that Odawara suggests the importance of controlling β-sitosterol to enhance alcohol sensation or carbonation effect. As such, β-sitosterol is not a "result-effective" variable because the prior art fails to recognize a clear nexus between the p-sitosterol and the  relevant   property  or  result   of  alcohol  sensation   or carbonation effect. As such, optimization of the amount of   sitosterol to the levels as presently 
Examiner disagrees.  As discussed above, Odawara teaches adding from about 0.1 ppb to about 250 ppm of β-sitosterol to a drink, such as an alcoholic beverage.  In one example, the flavoring agent comprised 0.039% of free sterols, and 0.05 g of the flavoring agent (0.0000195 g of sterols) was added to 100 mL of water (.195 ppm = 195 ppb of sterols) (Abstract; and paragraphs [0001], [0005], [0009], [0014], [0015], [0018], [0019], [0028], [0031], [0033], and [0034]).  Although the example of Odawara teaches 9 types of free sterols are separated from the cell tissue of a liliaceae vegetable (onion), the reference is not limited to this embodiment since Odawara also teaches β-sitosterol is preferable as the flavoring agent in terms of flavor retention and release function (paragraphs [0001], [0005], [0009], [0018], [0019], [0031], [0033], and [0034]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Additionally, while Odawara does not expressly disclose the importance of controlling β-sitosterol to enhance alcohol sensation or carbonation effect as described by the Applicant, Odawara still teaches adding β-sitosterol to a drink, such as an alcoholic beverage, the flavor corresponds to the amount of the added flavor component, and imparting a rich flavor to drinks which is retained during cooking, storage, transportation, etc by adding the flavor component thereto to provide the drink with a rich flavor commensurate with the amount of food (paragraphs [0007] and [0016]).   Applicant is reminded that "[T]he discovery of a previously unappreciated Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." 
Applicant respectfully points out that nowhere does Yamamoto teach or suggest that the sterols therein enhance alcohol sensation or carbonation effect. Rather, "taste" according to Yamamoto  refers   to  "the   volume,  juiciness,  bodyiness   and mellowness" of food (page 3, lines 110-113, and page 4, lines 129- 130 of the English translation of Yamamoto). Indeed, there is nothing in the teachings of Yamamoto or any of the references of record to suggest that alcohol sensation or carbonation effect can be enhanced by any compound, let alone a sterol such as s- sitosterol. In this respect, there can be no predictability of adding the plant sterols of Yamamoto to the beverages of Lindeman with the expectation of enhancing alcohol sensation or carbonation effect.   Applicant   respectfully  asserts   that   the   claimed 
 Examiner disagrees.  As previously disclosed, Yamamoto relates to adding sitosterol to beverages to improve the taste of the beverage (P1, L10-12; P1, L28-P2, L59; and P3, L110-P4, L139), and the sitosterol used in the beverages of Yamamoto is identical to the 17-(4-ethyl-1,5-dimethyl-hexyl)-10,13-dimethyl- 2,3,4,7,8,9,10,11,12,13,14,15,16,17-tetradecahydro-1H-cyclopenta[a]phenanthren-3-ol, also known as sitosterol (see specification at P4, L9-14), used in the presently claimed beverage products and methods.  While Yamamoto does not expressly disclose sitosterol enhances the alcohol sensation, provides an alcohol impression, or enhances the carbonation effect of the beverage, Yamamoto teaches significantly increasing or enhancing the bodyness (mouthfeel) of the original taste of food, especially beverages, by adding the taste improver (sterol/sitosterol) to the food (P1, L10-12; P1, L35-37; and P4, L129-139).  Applicant is also reminded that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that . The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”  Additionally, the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).
Applicant argues the combination of Yamamoto and Lindeman logically would   not have commended themselves to an inventor's attention in considering the problem 
Examiner disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793